UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05583 Franklin Templeton Variable Insurance Products Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/13 Item 1. Schedule of Investments. Quarterly Statement of Investments | See Notes to Statements of Investments. a Non-income producing. b A portion or all of the security is on loan at September 30, 2013. c The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. d The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) a See Note 5 regarding restricted securities. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $4,325,211, representing 1.16% of net assets. c Non-income producing. d Security purchased on a delayed delivery basis. e Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2013, all repurchase agreements had been entered into on that date. f The security is traded on a discount basis with no stated coupon rate. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund REIT - Real Estate Investment Trust SPDR - S&P Depositary Receipt Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) Quarterly Statement of Investments | See Notes to Statements of Investments. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $15,150,291, representing 4.84% of net assets. c Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2013, all repurchase agreements had been entered into on that date. d The security is traded on a discount basis with no stated coupon rate. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b At September 30, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. c Security has been deemed illiquid because it may not be able to be sold within seven days. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $1,044,287,847, representing 14.90% of net assets. e Income may be received in additional securities and/or cash. f Perpetual security with no stated maturity date. g The coupon rate shown represents the rate at period end. h The security is traded on a discount basis with no stated coupon rate. i Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2013, all repurchase agreements had been entered into on that date. A BBREVIATIONS Currency EUR - Euro GBP - British Pound Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank FRN - Floating Rate Note L/C - Letter of Credit MTN - Medium Term Note PIK - Payment-In-Kind Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) a Non-income producing. b Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2013, all repurchase agreements had been entered into on that date. c The security is traded on a discount basis with no stated coupon rate. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Consolidated Statement of Investments, September 30, 2013 (unaudited) Quarterly Consolidated Statement of Investments | See Notes to Consolidated Statements of Investments. Franklin Templeton Variable Insurance Products Trust Consolidated Statement of Investments, September 30, 2013 (unaudited) (continued) * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b At September 30, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) a Non-income producing. b A portion or all of the security purchased on a delayed delivery basis. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the value of this security was $798,253, representing 0.11% of net assets. d A portion or all of the security is on loan at September 30, 2013. e The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. f The rate shown is the annualized seven-day yield at period end. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 9 regarding investment in FT Holdings Corporation III. c At September 30, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2013, the aggregate value of these securities was $190,406, representing 0.02% of net assets. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $218,840,285, representing 20.80% of net assets. f Defaulted security or security for which income has been deemed uncollectible. g A portion or all of the security purchased on a when-issued or delayed delivery basis. h Perpetual security with no stated maturity date. i The coupon rate shown represents the rate at period end. j Income may be received in additional securities and/or cash. k Principal amount is stated in 100 Mexican Peso Units. l Principal amount of security is adjusted for inflation. m Principal amount is stated in 1,000 Brazilian Real Units. n Redemption price at maturity is adjusted for inflation. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) o Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the value of this security was $2,939,641, representing 0.28% of net assets. p The security is traded on a discount basis with no stated coupon rate. q Principal amount is stated in 10 Mexican Peso Units. r The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. At September 31, 2013, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) a Positions are generally not collateralized if the market value is $100,000 to $250,000. Collateral requirements may be net of current positions at the counterparty for the fund. The table below summarizes the cash and/or securities held as collateral for each applicable counterparty at period end: b In U.S. dollars unless otherw ise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association w ith the contracts. c Based on Standard and Poor's (S&P) Rating for single name sw aps and internal ratings for index sw aps. Internal ratings based on mapping into equivalent ratings from external vendors. d The fund enters contracts to sell protection to create a long credit position. Performance triggers include failure to pay or bankruptcy of the underlying securities for traded index sw aps. A BBREVIATIONS Counterparty BZWS - Barclays Bank PLC CITI - Citigroup, Inc. DBAB - Deutsche Bank AG FBCO - Credit Suisse Group AG GSCO - The Goldman Sachs Group, Inc. HSBC - HSBC Bank USA, N.A. JPHQ - JP Morgan Chase & Co. MSCO - Morgan Stanley UBSW - UBS AG Currency BRL - Brazilian Real CAD - Canadian Dollar EUR - Euro GBP - British Pound HUF - Hungarian Forint IDR - Indonesian Rupiah KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PHP - Philippine Peso PLN - Polish Zloty SEK - Swedish Krona SGD - Singapore Dollar UYU - Uruguayan Peso Selected Portfolio AGMC - Assured Guaranty Municipal Corp. CDO - Collateralized Debt Obligation CLO - Collateralized Loan Obligation Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) DIP - Debtor-In-Possession EDA - Economic Development Authority FGIC - Financial Guaranty Insurance Co. FICO - Financing Corp. FRN - Floating Rate Note GO - General Obligation HDC - Housing Development Corp. ISD - Independent School District L/C - Letter of Credit NATL - National Public Financial Guarantee Corp. NATL RE - National Public Financial Guarantee Corp. Reinsured PIK - Payment-In-Kind PSF - Permanent School Fund SF - Single Family Quarterly Statement of Investments | See Notes to statements of Investments. Quarterly Statement of Investments | See Notes to Statements of Investments.  Rounds to less than 0.1% of net assets. a The coupon rate shown represents the rate at period end. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the value of this security was $5,704,390, representing 0.42% of net assets. c Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2013, all repurchase agreements had been entered into on that date. d The security is traded on a discount basis with no stated coupon rate. A BBREVIATIONS Selected Portfolio FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank FICO - Financing Corp. FRN - Floating Rate Note GL - Government Loan PC - Participation Certificate PL - Project Loan SBA - Small Business Administration SF - Single Family TVA - Tennessee Valley Authority Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 5 regarding restricted securities. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) c At September 30, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d See Note 6 regarding holdings of 5% voting securities. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $16,531,322, representing 2.32% of net assets. f Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. g Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2013, the aggregate value of these securities was $2,234,519, representing 0.31% of net assets. h The coupon rate shown represents the rate at period end. i Security purchased on a delayed delivery basis. j Defaulted security or security for which income has been deemed uncollectible. k Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. l The security is traded on a discount basis with no stated coupon rate. m Security or a portion of the security has been pledged as collateral for open futures and forward contracts. At September 30, 2013, the aggregate value of these securities and/or cash pledged as collateral was $4,636,721, representing 0.65% of net assets. n At September 30, 2013, all repurchase agreements had been entered into on that date. At September 30, 2013, the Fund had the following futures contracts outstanding. See Note 3. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) A BBREVIATIONS Counterparty BOFA - Bank of America Corp. BONY - Bank of New York Mellon BZWS - Barclays Bank PLC DBAB - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. SCBT - Standard Chartered Bank SSBT - State Street Bank and Trust Co. Currency EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FRN - Floating Rate Note IDR - International Depositary Receipt Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) At September 30, 2013, the Fund had the following forward exchange contracts outstanding. See Note 3. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) A BBREVIATIONS Counterparty BOFA - Bank of America Corp. BZWS - Barclays Bank PLC DBAB - Deutsche Bank AG FBCO - Credit Suisse Group AG HAND - Svenska Handelsbanken HSBC - HSBC Bank USA, N.A. SSBT - State Street Bank and Trust Co. Currency AUD - Australian Dollar Selected Portfolio ADR - American Depositary Receipt IDR - International Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 5 regarding restricted securities. c At September 30, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2013, the aggregate value of these securities was $7,042,528, representing 0.14% of net assets. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $104,177,157, representing 2.06% of net assets. g The coupon rate shown represents the rate at period end. h A portion or all of the security purchased on a delayed delivery basis. i Defaulted security or security for which income has been deemed uncollectible. j See Note 6 regarding holdings of 5% voting securities. k Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. l The security is traded on a discount basis with no stated coupon rate. m Security or a portion of the security has been pledged as collateral for open futures, forward contracts. At September 30, 2013, the aggregate value of these securities pledged as collateral was $25,616,653 representing 0.51% of net assets. n At September 30, 2013, all repurchase agreements had been entered into on that date. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) At September 30, 2013, the Fund had the following financial futures contracts outstanding. See Note 3. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) ABBREVIATIONS Counterparty BOFA - Bank of America Corp BONY - Bank of New York Mellon BZWS - Barclays Bank PLC DBAB - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. SCBT - Standard Chartered Bank SSBT - State Street Bank and Trust Co. Currency EUR - Euro GBP - British Pound JPY - Japanese Yen USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FRN - Floating Rate Note PIK - Payment-In-Kind Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $14,057,163, representing 2.98% of net assets. c At September 30, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt SDR - Swedish Depositary Receipt Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued)  Rounds to less than 0.1% of net assets. a Non-income producing. b A portion or all of the security is on loan at September 30, 2013. c The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. d The rate shown is the annualized seven-day yield at period end. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt IDR - International Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Principal amount is stated in 1,000 Brazilian Real Units. b Redemption price at maturity is adjusted for inflation. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $67,579,937, representing 2.03% of net assets. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $258,097,754, representing 7.75% of net assets. e Principal amount is stated in 100 Mexican Peso Units. f Principal amount is stated in Unidad de Inversion Units. g The coupon rate shown represents the rate at period end. h A supranational organization is an entity formed by two or more central governments through international treaties. i The security is traded on a discount basis with no stated coupon rate. j Principal amount is stated in 10 Mexican Peso Units. k A portion or all of the security purchased on a when-issued basis. l Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2013, all repurchase agreements had been entered into on that date. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) A BBREVIATIONS Counterparty BZWS - Barclays Bank PLC CITI - Citigroup, Inc. DBAB - Deutsche Bank AG GSCO - Goldman Sachs Bank HSBC - HSBC Bank USA, N.A. JPHQ - JPMorgan Chase & Co. MSCO - Morgan Stanley UBSW - UBS AG Currency AUD - Australian Dollar BRL - Brazilian Real CAD - Canadian Dollar EUR - Euro HUF - Hungarian Forint IDR - Indonesian Rupiah KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PEN - Peruvian Nuevo Sol PHP - Philippine Peso PLN - Polish Zloty SEK - Swedish Krona SGD - Singapore Dollar Selected Portfolio BHAC - Berkshire Hathaway Assurance Corp. FHLB - Federal Home Loan Bank FRN - Floating Rate Note Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2013 (unaudited) (continued)  Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 5 regarding restricted securities. c See Note 6 regarding holdings of 5% voting securities. d See Note 11 regarding investment in Templeton China Opportunities Fund, Ltd. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt IDR - International Depositary Receipt Franklin Templeton Variable Insurance Products Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Templeton Variable Insurance Products Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of twenty-one separate funds (Funds). Shares of the Funds are generally sold only to insurance company separate accounts to fund the benefits of variable life insurance policies or variable annuity contracts. Effective April 1, 2013, the Trust began offering shares of the Franklin Managed Volatility Global Allocation VIP Fund (MVGAF). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds, exchange traded notes, and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds and non-registered money market funds are valued at the closing net asset value. Debt and certain preferred securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Repurchase agreements are valued at cost, which approximates market value. Certain derivatives trade in the OTC market. The funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Funds. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. In addition, certain foreign markets may be open on days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain funds attempt to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the funds include failure of the funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund for OTC derivatives, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the funds' investment objectives. At September 30, 2013, the funds received United Kingdom Treasury Bonds and U.S. Treasury Bonds and Notes as collateral for derivatives, as follows: Certain funds entered into exchange traded futures contracts primarily to manage and/or gain exposure to interest rate and certain foreign currencies risk. A futures contract is an agreement between the fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margin deposits of cash or securities are pledged by the fund. Subsequent payments, known as variation margin, are made or received by the fund, depending on fluctuations in the value of the asset underlying the futures contract. Such variation margin is accounted for as unrealized appreciation or depreciation until the contract is closed, at which time the gains or losses are realized. Certain funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Certain funds entered into OTC credit default swap contracts primarily to manage exposure to credit risk. A credit default swap is an agreement between the fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margin deposits of cash or securities are pledged by the fund. Subsequent payments, known as variation margin, are made or received by the fund, depending on fluctuations in the value of the underlying referenced debt obligation. Such variation margin is accounted for as unrealized appreciation or depreciation until the contract is closed, at which time the gains or losses are realized. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss. Certain funds entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional principal amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margin deposits of cash or securities are pledged by the fund. Subsequent payments, known as variation margin, are made or received by the fund, depending on fluctuations in the value of the centrally cleared interest rate swaps. Such variation margin is accounted for as unrealized appreciation or depreciation until the contract is closed, at which time the gains or losses are realized. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. The following funds have invested in derivatives during the period. Franklin High Income Securities Fund - Forwards Franklin Managed Volatility Global Allocation VIP Fund  Futures and forwards Franklin Strategic Income Securities Fund - Forwards and swaps Mutual Global Discovery Securities Fund - Futures and forwards Mutual International Securities Fund - Forwards Mutual Shares Securities Fund - Futures and forwards Templeton Global Bond Securities Fund - Forwards and swaps 4. INCOME TAXES At September 30, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: At September 30, 2013, the following funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: controlling influence over the management or policies. The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds shareholder reports is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SECs Public Reference Room in Washington, D.C. The Underlying Funds shareholder reports are not covered by this report. Investments in Underlying Funds for the nine months ended September 30, 2013, were as follows: The accounting policies of the ETFs are outlined in their respective shareholder reports. A copy of each ETFs shareholder report, in which the fund invests, is available on the SEC website at sec.gov or at the SECs Public Reference Room in Washington, D.C. The ETFs shareholder reports are not covered by this report. The MVGAF invests a significant portion of its assets in ETFs. The fund relies on exemptive orders granted by the U.S. Securities and Exchange Commission (SEC) to the ETFs that permit the fund to invest in certain ETFs beyond the 1940 Acts limitations on a funds investment in other investment companies, subject to certain terms and conditions set forth by the exemptive orders. 9. INVESTMENT IN FT HOLDINGS CORPORATION III ( FT Subsidiary) The Franklin Strategic Income Securities Fund invests in certain financial instruments through its investment in the FT Subsidiary. The FT Subsidiary is a Delaware Corporation, is a wholly-owned subsidiary of the fund, and is able to invest in certain financial instruments consistent with the investment objective of the fund. At September 30, 2013, the FT Subsidiarys investment, Turtle Bay Resort, is reflected in the funds Statement of Investments. 10. INVESTMENT IN MVGAF Holdings Corp. (MVGAF Subsidiary) The Franklin Managed Volatility Global Allocation VIP Fund invests in certain financial instruments through its investment in the MVGAF Subsidiary. The MVGAF Subsidiary is a Cayman Islands exempted liability company, is a wholly-owned subsidiary of the fund, and is able to invest in certain financial instruments and/or commodity-linked derivative investments consistent with the investment objective of the fund. At September 30, 2013, the MVGAF Subsidiarys investments as well as any other assets and liabilities of the MVGAF Subsidiary are reflected in the funds Consolidated Statement of Investments. At September 30, 2013, the net assets of the MVGAF Subsidiary were $919,745, representing 4.56% of the fund's consolidated net assets. The funds investment in the MVGAF Subsidiary is limited to 25% of consolidated assets. 11. INVESTMENT IN TEMPLETON CHINA OPPORTUNITIES FUND, LTD The Templeton Growth Securities Fund (Growth Fund) invests in Templeton China Opportunities Fund, Ltd. (China Fund), a private offering of unregistered shares in a Cayman Islands Exempt Company. The China Fund investment objective is to seek capital growth primarily through investments in A-shares of Chinese companies listed on the Shanghai and Shenzhen stock exchanges. Chinese A-shares are traded in Chinese Renminbi and are only available as an investment to domestic (Chinese) investors and holders of a Qualified Foreign Institutional Investors license. The China Fund is managed by Templeton Investment Counsel, LLC (an affiliate of the investment manager). No additional management or administrative fees are incurred on assets invested in the China Fund. The China Fund may be subject to certain restrictions and administrative processes relating to its ability to repatriate cash balances, investment proceeds and earnings associated with its investment, as such activities are subject to approval by agencies of the Chinese government and thus the Growth Fund may incur delays in redeeming its investment in the China Fund. The Growth Fund's investment in the China Fund is valued based upon the fair value of the China Funds portfolio securities and other assets and liabilities. 12. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The inputs or methodology used for valuing financial instruments are not an indication of the risk associated with investing in those financial instruments. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2013, in valuing the Funds' assets and liabilities carried at fair value, is as follows: a Includes common, preferred and convertible preferred stocks as well as other equity investments. b For detailed categories, see the accompanying Statements of Investments. c Includes securities determined to have no value at September 30, 2013. d For detailed Underlying Fund categories, see the accompanying Statement of Investments. 13. UPCOMING LIQUIDATION On July 17, 2013, the Board for the Mutual International Securities Fund approved a proposal to liquidate the fund. The fund is scheduled to liquidate on December 3, 2013. 14. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure other than those already disclosed in the Statements of Investments. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Templeton Variable Insurance Products Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date
